Coxe, J.
This is a motion to instruct the master in an equity action. The complainant has a patent for an “improvement in shutter hinges.” The court heretofore sustained the patent and directed á decree for an injunction and an account. 13 Fed. Rep. 456. The infringing device introduced by the complainant on the trial was a hinge known as No. 1. On the accounting she sought to extend the investigation to several other hinges manufactured and sold by the defendants, contending that they were substantially the same as No. 1, and that they were covered by the decree. To this the defendants objected on the ground, inter alia, that the hinges other than No. 1 do not infringe, and, in the absence of a decision by the court holding that they infringe, the master had no authority to proceed. This objection was sustained by the master and complainant’s counsel excepted, and immediately gave notice of a motion for an order directing and instructing the master to take and state, and report to the court, an account covering all the hinges referred to. A certified copy of the proceedings before the master is presented upon this motion. But the master has made no report and has not sought instruction or advice from the court.
The first objection interposed by the defendants is that this application is irregular and is not sustained by authority or the practice of the court. I am of the opinion that the objection is well taken. Rule 77 gives the master very general discretion in the conduct of *455the ii vestigation before Mm. Ho occupies, for the time being, the positi m of the court, and is not to be continually interfered with while discharging his duties to the best of his ability. It would create intolt fable delays and confusion, besides putting an unnecessary burdc a upon the court to hold, that each time the master makes a rulin;: the aggrieved party may, by special motion, have it reviewed. The i orderly, and it seems the generally accepted, procedure is, to prese it all the questions arising before the master by objections and excel tions to his report. Let it be assumed that the direction asked for is within the discretion of the court. It has not been customary to exorcise it, and, in my judgment, it ought not to be exercised in a case ike the present, where the master simply makes a ruling, which he h; is an undoubted right to make. A decision for the complainant \ ill be recorded for a precedent and the attention of the court continually occupied with similar applications. A simple and well unde rstood system will thus be involved in confusion and uncertainty. The veight of authority sustains the view here taken. Union Sugar Refinery v. Mathiesson, 3 Cliff. 146; Wooster v. Gumbirnner, ante, 167: Anon. 3 Atkyn, 524; Vanderwick v. Summerl, 2 Wash. C. C. 41, | head-note;) Daniell, Ch. Pr. (5th Amer. Ed.) 1181.
The motion must be denied, hut without prejudice to any other remi dy the complainant may see fit to take.